Citation Nr: 0921260	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-00 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder, to include as secondary to a service-connected 
right knee disability.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, to include as secondary to a 
service-connected right knee disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 
INTRODUCTION

The Veteran served on active duty from March 1974 to March 
1977 and from March 1981 to June 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in October 
2008.  The case has since been returned to the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To notify the Veteran of a regulatory 
amendment, to obtain a clarifying medical opinion, and to 
ensure compliance with a prior remand.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board previously remanded this case for further 
development in October 2008.  In particular, the Board had 
noted that during the pendency of the appeal, the provisions 
of 38 C.F.R. § 3.310 were amended, effective from October 10, 
2006, and found it necessary to remand the Veteran's claims 
so that the RO could address in the first instance the 
applicability of these revisions to the claims.  However, 
upon review, the Board notes that the Veteran has still not 
been provided with the amended version of 38 C.F.R. § 3.310.  

In addition, the Board had noted in the October 2008 remand 
that the Veteran was afforded VA joints and spine 
examinations in October 2003 in connection with his claims 
for service connection.  The examiner had diagnosed the 
Veteran with a right hip strain and opined that his morbid 
obesity was a much more likely causative factor for extension 
of arthritic changes into the hip than his old injury.  He 
also stated that the development of arthritis in the 
Veteran's right hip would not be at least as likely as not 
directly related to the injury which occurred in service.  
The same examiner diagnosed the Veteran with degenerative 
joint changes to the lumbosacral spine that appeared to be 
most likely related to his morbid obesity rather than any 
other known factor.  He further opined that the disorder 
would not be at least as likely as not directly related to 
the Veteran's old injury and arthritis of the right knee.  
However, the Board observed the Veteran's contention that  
his obesity is due to his service-connected right knee 
disability and noted that the October 2003 VA examiner did 
not address whether the Veteran's service-connected right 
knee disability may have permanently aggravated his right hip 
disorder or degenerative joint disease of the lumbar spine.  
As such, the Board found that a clarifying medical opinion 
was necessary, and the examiner was specifically asked to 
consider the Veteran's argument that his obesity was a direct 
result of his service-connected right knee disability.  It 
was also requested that the examiner comment as to whether it 
is at least as likely as not that that the Veteran's current 
right hip and back disorders are either caused by or 
permanently aggravated by his service-connected right knee 
disability.

Following the October 2008 remand, the Veteran was afforded 
another VA examination in January 2009.   The examiner 
commented that no service connection could be found and that 
the Veteran's weight is the most probable reason for the pain 
in his hip.  She also noted that the Veteran had back pain in 
service, yet stated that his weight is the largest 
contributing factor.  The examiner concluded that it would be 
mere speculation for her to state that the Veteran's 
degenerative disc disease of the lumbar spine and 
degenerative joint disease of the right hip are related to 
service and not to his severe body habitus strain.  However, 
as pointed out by the Veteran's representative in a May 2009 
informal hearing presentation, the January 2009 VA examiner 
did not address whether the Veteran's service-connected right 
knee disability may have permanently aggravated his right hip 
disorder or degenerative joint disease of the lumbar spine.  
Nor did she consider the Veteran's argument that his obesity 
was a direct result of his service-connected right knee 
disability

The United States Court of Appeals for Veteran's Claims 
(Court) has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders." Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, compliance with 
the terms of the remand is necessary prior to further 
appellate review, and if not, "the Board itself errs in 
failing to ensure compliance." Id. Therefore, the Board 
finds it necessary to remand the Veteran's claims for the 
purpose of notifying the Veteran of the regulatory amendment 
and obtaining a clarifying medical opinion.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should refer the Veteran's 
claims folder to the January 2009 VA 
examiner or, if she is unavailable, to 
another suitably qualified VA examiner 
for a clarifying opinion as to the 
nature and etiology of any right hip 
disorder and back disorder that may be 
present. The examiner is requested to 
review all pertinent records associated 
with the claims file and to consider the 
Veteran's argument that his obesity is a 
direct result of his service-connected 
right knee disability.  The examiner 
should identify all current right hip 
and back disorders, and for each 
disorder identified, he or she should 
comment on the likelihood (likely, 
unlikely, at least as likely as not) 
that the Veteran's current disorder is 
either caused by or permanently 
aggravated by his service-connected 
right knee disability.

In rendering the opinion, the examiner 
should not resort to mere speculation, 
but rather should consider that the 
phrase "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to find 
against it. Thus, unless the examiner 
concludes that the current disability is 
either likely or unlikely caused or 
aggravated by the Veteran's service-
connected right knee disability, the 
examiner should state whether it is at 
least as likely that the current 
disability is the result of the right 
knee disability as opposed to its being 
the result of some other factor or 
factors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "" each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The RO should 
readjudicate the remaining issues on 
appeal. If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  This SSOC 
should include the version of 38 C.F.R. 
§ 3.310 that became effective on October 
10, 2006.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




